Citation Nr: 0305320	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure, secondary to cardiomyopathy, claimed as heart 
disease.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for rheumatoid 
arthritis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fracture, right femur, and, if so, whether service connection 
for residuals of a fracture of the right femur may be 
granted.




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had service with the recognized guerrillas in the 
Republic of the Philippines from May to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied claims of entitlement to service 
connection for heart disease, rheumatoid arthritis, and 
asthma, and also determined that new and material evidence 
had not been submitted with which to reopen a claim of 
entitlement to service connection for defective vision.  In 
that decision, the RO also determined that new and material 
evidence had been submitted with which to reopen a claim of 
entitlement to service connection for a fracture of the right 
femur.  After reopening it, the RO denied the claim on the 
merits.


FINDINGS OF FACT

1.  The service medical records are negative for complaints, 
treatment, or diagnoses of heart disease, asthma, or 
rheumatoid arthritis.  The evidence does not show that heart 
disease or rheumatoid arthritis manifested during the 
veteran's first post-service year.

2.  The evidence does include a current diagnosis of heart 
disease.  The record does not include current diagnoses of 
the veteran's claimed asthma or rheumatoid arthritis, nor is 
there any post-service medical evidence of record reflecting 
that these conditions have been diagnosed.

3.  The record contains no competent medical evidence 
establishing an etiological nexus between heart disease, 
asthma, or rheumatoid arthritis and the veteran's period of 
service.

4.  In a July 1954 decision, the Board denied claims of 
entitlement to service connection for defective vision and 
for residuals of a fracture of the right femur.  In November 
1999, the veteran filed to reopen those claims.

5.  Since the July 1954 Board decision, the only evidence 
submitted in support of reopening the claim for defective 
vision was essentially a duplicate copy of a Philippine Army 
Certificate of Relief from Active Duty, received in November 
1953, indicating that the veteran's condition at the time of 
discharge from service in December 1945 was poor due to poor 
sight capacity, which was initially offered for the record in 
November 1953.

6.  Since the July 1954 Board decision, evidence has not been 
submitted bearing directly and substantially on the claim for 
defective vision; and the evidence pertinent to this claim 
which has been presented is cumulative and redundant.  The 
submitted evidence is not, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.

7.  Since the July 1954 Board decision, evidence submitted in 
support of reopening the claim for residuals of a fractured 
right femur includes a November 1999 X-ray report, showing 
evidence of an old healed fracture of the right femur.

8.  Since the July 1954 Board decision, evidence has been 
submitted bearing directly and substantially on the claim for 
residuals of a fractured right femur, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

9.  The service medical records reflect that the veteran 
sustained a fracture femur in December 1943, prior to his 
period of recognized service.  The record does not include a 
currently diagnosed disability of the right femur or 
competent medical evidence linking the currently claimed 
right femur disability to service, either by virtue of 
causation or aggravation.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for heart disease 
(congestive heart failure secondary to cardiomyopathy), is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Entitlement to service connection for asthma is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

3.  Entitlement to service connection for rheumatoid 
arthritis is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  The July 1954 Board decision denying service connection 
for a defective vision and residuals of a fractured right 
femur is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
20.1100 (2002).

5.  New and material evidence pertinent to the claim of 
entitlement to service connection for defective vision has 
not been submitted since the July 1954 Board decision, and 
the claim may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).

6.  New and material evidence pertinent to the claim of 
entitlement to service connection for residuals of a fracture 
right femur has been submitted since the July 1954 Board 
decision, and the claim may be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

7.  Entitlement to service connection for residuals of a 
fractured right femur is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statement 
of the Case (SOC) provided by the RO in September 2000 and 
the Supplemental Statement of the Case (SSOC) issued in 
December 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
the claim presented.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

In particular, in correspondence from the RO dated in 
December 2000 and October 2002, the veteran was advised of 
the provisions of the VCAA and notified that VA would make a 
reasonable effort to obtain evidence pertinent to his claims.  
The veteran was asked to provide any information about 
treatment he had received (such as names of sources and dates 
of treatment) pertaining to his claimed conditions.  In 
January 2001, the veteran completed release forms for two 
specific treatment sources, identifying Dr. B. and private 
hospital records from RGH.  In June 2001, the veteran was 
notified that VA contacted both sources, but that no records 
had yet been obtained.  The veteran was invited to attempt to 
obtain these records as well.  In June 2001, correspondence 
from RGH was obtained, indicating that records of the 
veteran's November 1999 X-ray films were no longer available.  
(The Board notes that this evidence is actually already on 
file.)  Dr. B. never responded to the RO's request for the 
veteran's records or provided any records, and it appears 
that they are unavailable.  

Accordingly, it appears that all available evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claims, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (now codified as amended at 
38 U.S.C. §§ 5103 and 5103A (West 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The record does not include any service medical records or 
examinations.

The file contains a July 1953 medical statement from a Dr. 
M., indicating that he treated the veteran's fractured right 
femur from December 1943 until January 1944.  The doctor also 
indicated that he had observed during that time that the 
veteran was short-sighted, and had recommended glasses.

The record also contains several affidavits, received in 
November 1953, attesting that in December 1943 the veteran 
had been sent on a service mission to Manila, during which 
time he had sustained an injury falling from a rail freight 
car and fracturing his right femur.  

Also on file is a Philippine Army Certificate of Relief from 
Active Duty, dated in December 1945 and received in November 
1953, indicating that the veteran's condition at the time of 
discharge from service was poor due to poor sight capacity.  
The Board notes that it appears that this document was not 
furnished by an official source, but seems to have been 
furnished by the veteran himself, as the form contains no 
official seals or any signatures.  In any event, the 
certificate contains no mention of any heart trouble, asthma, 
arthritis, or disability of the femur.

In November 1953, the veteran filed claims of entitlement to 
service connection for a fractured right femur and for poor 
eyesight.

In December 1953, a Certificate from an Attending Physician 
was submitted by Dr. M., indicating that an examination of 
the veteran's right thigh revealed tenderness, swelling, 
shortening of the leg, and disfigurement.  

In March 1954, an Extract of March 1946 PA AGO Form 23 was 
added to the record, which reflected that the veteran did not 
incur any wounds or illnesses during service.

In a March 1954 rating action, the RO denied entitlement to 
service connection for residuals of a fractured right femur 
and for poor eyesight.  The veteran was notified of that 
decision in April 1954, and appealed it.  The Board 
considered the case in July 1954, at which time both claims 
were denied.

In November 1999, the veteran filed claims of entitlement to 
service connection for (1) heart disease; (2) asthma; (3) 
rheumatoid arthritis; (4) defective vision; and (5) fractured 
right femur.  

The file contains a November 1999 X-ray report from the Ramos 
General Hospital.  The record reflects that X-ray films of 
the chest and right femur revealed impressions of 
cardiomegaly with pulmonary congestion; atheromatous aorta, 
and old healed fracture of the proximal aspect right femur.

In December 1999, the veteran submitted a copy of a 
Philippine Army Certificate of Relief from Active Duty, dated 
in December 1945 (to which reference was made above), 
indicating that the veteran's condition at the time of 
discharge from service was poor due to poor sight capacity.  
This document was purportedly signed by the veteran's 
commanding officer.  

A medical statement from Dr. B., dated and received in May 
2000 is also on file.  The doctor stated that the veteran was 
first referred to him in November 1999, after a 7-day 
hospitalization period.  It was noted that the veteran was 
co-managed with Dr. P, a cardiologist, until a stable but 
guarded condition was attained in March 2000.  The doctor 
indicated that it could be presumed that the veteran's heart 
condition may have been pre-existing for many years with no 
or trivial disability, and that the manifestation of heart 
failure first appeared only at a time when the heart was 
subject to a heavy burden.  The doctor indicated that 
possible precipitating factors including systemic 
hypertension and thyrotoxicosis had been eliminated or were 
under good pharmacologic control.  

In a June 2000 rating action the RO denied claims of 
entitlement to service connection for heart disease, 
rheumatoid arthritis, and asthma.  The RO also determined 
that new and material evidence had not been submitted with 
which to reopen the claim of entitlement to service 
connection for defective vision.  However, the RO found that 
new and material evidence had been submitted with which to 
reopen the claim of entitlement to service connection for 
residuals of a fractured right femur.  That claim was 
reopened and denied on the merits.  

III.  Pertinent Law and Regulations

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit and/or 
identify evidence which establishes that his currently 
claimed disabilities either began in or was aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 310 (1993).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection for certain conditions, including 
cardiovascular-renal disease and arthritis, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet.App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as the diagnosis of disability and 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

IV.  Analysis

The veteran maintains that his currently claimed heart 
disease, asthma, rheumatoid arthritis, defective vision and 
residuals of a fractured right femur are etiologically 
related to his period of service.  With respect to the claims 
for defective vision and residuals of a fractured right 
femur, new and material evidence must be submitted in order 
to reopen those claims.

The Court has held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between current disability and the in- service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Savage v. Gober, 10 Vet. App. 488, 493 (1997).  Thus, 
even without the well-grounded-claim requirement, which was 
repealed by the VCAA, a veteran must still make a showing of 
medical evidence of a nexus (i.e., a link or a connection) 
between that asserted injury or disease and the current 
disability.

With respect to the claims of entitlement to service 
connection for asthma and rheumatoid arthritis, the Board is 
unable to find any evidence showing that these conditions are 
currently diagnosed, or in fact documenting any post-service 
diagnosis of these conditions.  In the case of the claimed 
heart disease, the evidence does reflect that this condition 
is currently diagnosed.  However, the service medical records 
are entirely negative for any evidence of any of these 
conditions during service, or in the case of heart disease 
and rheumatoid arthritis, having manifested during the 
veteran's first post-service year.  Furthermore, as to all 
three conditions, the record fails to include any competent 
evidence etiologically linking them to the veteran's period 
of service or first post service year.

The veteran's contentions, alone, that heart disease, asthma 
and rheumatoid arthritis were incurred during service are not 
competent to establish that fact.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
case, his contentions are refuted by the clinical evidence of 
record which fails to show that these conditions began during 
service or the first post service year, as well as by the 
absence of evidence establishing a relationship between the 
claimed disabilities and service.  

The Court of Appeals for the Federal Circuit, has stated that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Such evidence has not been 
submitted in this case.  Accordingly, entitlement to service 
connection for heart disease, asthma and rheumatoid arthritis 
is denied.

Residuals of a Fractured Right Femur and Defective Vision - 
New and Material Evidence

Claims of entitlement to service connection for a fractured 
right femur and defective vision were denied by the Board in 
final a July 1954 decision.  In November 1999 the veteran 
filed to reopen these claims.  In a June 2000 rating 
decision, the RO did reopen the right femur claim, finding 
that new and material evidence had been submitted; however, 
the RO determined that no new and material evidence had been 
submitted with which to reopen the claim for defective 
vision.

In general, Board decisions which are unappealed, or are 
affirmed by the Court of Appeals for Veterans Claims, are 
final.  38 U.S.C.A. 7104 (West 1991); 38 C.F.R. 20.1100 
(2002).  Pursuant to 38 U.S.C.A. § 5108 (West 1991), the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of entitlement to service 
connection for a right knee disorder, is whether the 
previously denied claim ought to be reopened.  38 U.S.C.A. § 
5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Turning to the claim for defective vision, the record simply 
does not reflect that any new and material evidence pertinent 
to that claim has been added to the record since the Board's 
July 1954 decision.  The only evidence pertaining to that 
claim which has been submitted since that time consists of 
essentially a duplicate of a Philippine Army Certificate of 
Relief from Active Duty, dated in December 1945, indicating 
that the veteran's condition at the time of discharge from 
service was poor due to poor sight capacity.  This evidence 
was initially offered for the record in November 1953, and 
was considered by the Board at the time of the July 1954 
denial of the claim for defective vision.  By definition, 
evidence which is duplicative is not new and material.  See 
38 C.F.R. § 3.156(a).  No other evidence pertaining to this 
claim has been submitted since the July 1954 decision.  
Accordingly, the Board concludes that no new and material 
evidence has been submitted with which to reopen the claim 
and it therefore remains denied.  

With respect to the right femur claim, in it's June 2000 
rating action, the RO determined that since the final July 
1954 Board decision, new and material evidence had been 
presented in the form of a November 1999 X-ray report, 
showing an impression of an old healed fracture at the 
proximal aspect of the right femur.  The Board agrees that 
this evidence meets the definition of new and material 
evidence, inasmuch as it establishes by objective evidence 
the existence of the claimed femur fracture, and accordingly 
the claim is reopened.  Therefore, the Board will proceed 
adjudicate this claim on the merits.  This action is not 
prejudicial to the veteran inasmuch as in June 2000, the RO 
also considered the claim on the merits.  Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).

In this case, essentially the record contains no evidence of 
a currently manifested disability of the right femur.  
Evidence of an old healed fracture as noted in the November 
1999 X-ray report, without any documented, accompanying, 
physical disability does not establish the presence of a 
currently claimed disability.  No other evidence documents 
any currently manifested disability of the right femur.  
Service connection may only be granted if there currently is 
a disability from a disease or injury in service.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Moreover, the service 
medical records fail to show that the right femur fracture 
was sustained during service.  The evidence of record 
establishes that the right femur fracture was sustained in 
December 1943, prior to the veteran's period of recognized 
service from May to December 1945.  Accordingly, the record 
also fails to include any competent evidence linking the 
claimed residuals of a fractured right femur to service.

As noted previously herein, the Court has held that 
generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Savage v. Gober, 10 Vet. 
App. 488, 493 (1997).  In this case, evidence which is 
critical to the establishment of service connection has not 
been submitted.  The Board notes that absent this evidence, 
the matter of whether this condition existed prior to service 
and was aggravated therein, need not be addressed.  
Accordingly, the claim is denied.



ORDER

Entitlement to service connection for heart disease, 
(congestive heart failure, secondary to cardiomyopathy), is 
denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for defective 
vision, and the claim remains denied.

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for residuals of a 
fractured right femur, and the claim is reopened.  However, 
service connection for residuals of a fractured right femur 
is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

